State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 30, 2015                    519422
________________________________

In the Matter of EDWARD BAIN,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   Lahtinen, J.P., McCarthy, Rose and Lynch, JJ.

                             __________


     Edward Bain, Gowanda, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      Petitioner, a prison inmate, commenced this CPLR article 78
proceeding to challenge a tier III disciplinary determination
that found him guilty of a phone program violation. The Attorney
General has informed this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the $5
mandatory surcharge has been refunded to him. In view of this,
and given that petitioner has received all the relief to which he
is entitled, the matter is dismissed as moot (see Matter of Rivas
v New York State Dept. of Corr. & Community Supervision, 125 AD3d
                              -2-                  519422

1031, 1031 [2015]; Matter of Pasley v Annucci, 122 AD3d 1039,
1039 [2014]).

     Lahtinen, J.P., McCarthy, Rose and Lynch, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court